Title: From George Washington to Brigadier General James Potter, 10 November 1777
From: Washington, George
To: Potter, James



Sir
Head Quarters [Whitemarsh, Pa.] Novr 10th 1777

It is without a doubt with me that the Enemy intend makeing attack on Mud Island, perhaps this may be the time, as a considerable firing is heard. You must know it, if tis so & I hope will take every step in your Power, by Manœuvres or otherwise, to attract their attention for the relief of the Fort. When ever this event may happen I must request you to give me the very earliest information.
Should a Mrs Gibbons or Mrs Hannum apply for leave to go in to Philadelphia you will please grant it, unless you should see cause for doing otherwise. I am Sr your most Obet Sert

Go: Washington

